                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TIFFANY HODGES, et al.,                          Case No. 17-cv-03785-DMR
                                   8                      Plaintiffs,                        ORDER RE DEFENDANTS' MOTION
                                                                                             FOR SUMMARY JUDGMENT
                                   9               v.
                                                                                             Re: Dkt. No. 61
                                  10        THE HERTZ CORPORATION, et al.,
                                  11                      Defendants.

                                  12            This is a wrongful death action arising out of the death of Neil Lewis who was killed
Northern District of California
 United States District Court




                                  13   during an incident on July 7, 2015. Plaintiff Tiffany Hodges is the guardian ad litem to Lewis’s

                                  14   minor children and sole heirs, D. Lewis and J. Lewis. Plaintiffs Karen Joyce Lewis and Alfredo
                                       Lewis are Lewis’s parents. Plaintiffs filed this survival and wrongful death action against
                                  15
                                       Defendants The Hertz Corporation (“Hertz”), Firefly Rent A Car LLC (“Firefly”), Rental Car
                                  16
                                       Transport, LLC (“RCT”),1 DTG Operations, Inc. (“DTG”) and Dollar Thrifty Automotive Group,
                                  17
                                       Inc. (“Dollar Thrifty”) (collectively “Defendants”). Defendants now move for summary
                                  18
                                       judgment, or in the alternative, for partial summary judgment on all of Plaintiffs’ claims. [Docket
                                  19
                                       No. 61.] The court heard oral argument on September 13, 2018. Having considered the parties’
                                  20
                                       oral argument and written submissions, the court grants the motion in part and denies it in part.
                                  21
                                       I.       EVIDENTIARY OBJECTIONS
                                  22
                                                Defendants object to the entirety of Plaintiffs’ expert evidence, namely the Declaration of
                                  23
                                       Lloyd D. Rae (Docket No. 73-1); the Expert Report of Kathleen Bonczyk, Esq. (Ex. 12); the
                                  24
                                       Report of Aviation Security Expert Jeffrey C. Price, MA, CM (Ex. 32); and the Report of
                                  25
                                       Premises Liability Expert Ron Martinelli, Ph.D., CLS (Ex. 36). Defendants also object to Exhibits
                                  26
                                       1, 2, 3-9, and 11-36 attached to the Declaration of Joseph P. Brent (“Brent Decl.”). Plaintiffs filed
                                  27

                                  28   1
                                           Plaintiffs voluntarily dismissed RCT on January 31, 2018. [Docket No. 27.]
                                   1   an administrative motion for leave to file the Supplemental Brent Declaration, which addresses

                                   2   Defendants’ objections to all but Exhibit 17 and attempts to cure the evidentiary deficiencies

                                   3   identified by Defendants. [Docket No. 82.] Exhibit 17 is addressed in Plaintiffs’ Objections to

                                   4   New Evidence (Docket No. 79), which is discussed below.

                                   5          A. Expert Declarations

                                   6          Since the court did not consider Plaintiffs’ expert declarations in determining whether

                                   7   summary judgment is proper, Defendants’ objections are denied as moot.

                                   8          B. Exhibits 1, 3-9, 11, 13-31, 33-35

                                   9          Defendants object to Exhibits 1, 3-9, 11, 13-31, and 33-35 primarily on the grounds that

                                  10   they are not authenticated. Defendants also object on the basis of hearsay and lack of personal

                                  11   knowledge, but fail to make any arguments to support those objections. The court will therefore

                                  12   ignore the hearsay and personal knowledge objections for purposes of this motion.
Northern District of California
 United States District Court




                                  13          The authenticity objections are overruled. Defendants argue that, even though the exhibits

                                  14   are attached to and described in the Brent Declaration, there is no “evidence” to substantiate “what

                                  15   any of the attached documents are or who any of the people are.” Defs.’ Reply at 1:20-22.

                                  16   However, it is clear from the description of each exhibit, and the exhibit themselves, that the

                                  17   documents are what they purport to be. See Fed. R. Evid. 901(b)(4) (a document’s “appearance,

                                  18   contents, substance, internal patterns, or other distinctive characteristics of the item, taken together

                                  19   with all the circumstances” is evidence sufficient to satisfy the authentication requirement).

                                  20   Additionally, many of these exhibits are Hertz’s own documents and witness deposition

                                  21   testimony, and are also attached as exhibits to Defendants’ request for judicial notice, so

                                  22   Defendants’ objections are not well-taken. See, e.g., Exs. 1, 8-9, 13-15, 18, 30, and 31. The court

                                  23   notes that Defendants’ complaint about Plaintiffs’ alleged failure to proffer evidence to

                                  24   authenticate these exhibits is also perplexing given that Defendants offered no evidence to

                                  25   authenticate many of their own exhibits.

                                  26          Defendants cite Orr v. Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002) for

                                  27   the proposition that unauthenticated documents cannot be considered in a motion for summary

                                  28   judgment. This is incorrect. The Ninth Circuit later clarified that at the summary judgment stage,
                                                                                          2
                                   1   the focus is not on the “admissibility of the evidence’s form,” but rather on the “admissibility of

                                   2   its contents.” Fraser v. Goodale, 342 F.3d 1032, 1036-37 (9th Cir. 2003) (citing cases); see also

                                   3   JL Beverage Co., LLC v. Jim Beam Brands Co., 828 F.3d 1098, 1110 (9th Cir. 2016) (“[A]t

                                   4   summary judgment a district court may consider hearsay evidence submitted in an inadmissible

                                   5   form, so long as the underlying evidence could be provided in an admissible form at trial, such as

                                   6   by live testimony.”) (citing Fraser). Accordingly, district courts in this circuit have routinely

                                   7   overruled authentication and hearsay challenges at the summary stage where the evidence could be

                                   8   presented in an admissible form at trial, following Fraser. See, e.g., Lawrence v. City & Cty. of

                                   9   San Francisco, 258 F. Supp. 3d 977, 986 (N.D. Cal. 2017) (overruling objections to admissibility

                                  10   of police reports on authentication and hearsay grounds at summary judgment because the

                                  11   contents of the report “may be presented in an admissible form at trial”); Faulks v. Wells Fargo &

                                  12   Co., 231 F. Supp. 3d 387, 397-98 (N.D. Cal. 2017) (overruling objections to admissibility of
Northern District of California
 United States District Court




                                  13   exhibit at summary judgment because “it is possible that the facts underlying [the exhibit] could

                                  14   be admissible at trial”).2

                                  15           Defendants object to Rodney Williams’s juvenile records (Exhibit 17) on the grounds that

                                  16   it is an unauthorized disclosure. The juvenile dependency court released these records pursuant a

                                  17   protective order which specified that the records could only be used in Williams’s murder case,

                                  18   and permitted no other disclosure or use. Defs.’ Reply at 5:6-22; Ex. 17 (Protective Order).

                                  19   Plaintiffs explain that they obtained Williams’s juvenile record from the appellate record in his

                                  20   state court appeal from his murder conviction. Plt.’s Opp’n at 7:27-8:1; Plt.’s Objects. to New

                                  21   Evidence at 2:24-3:19 [Docket No. 79.] According to Plaintiffs, since the appellate record is open

                                  22

                                  23   2
                                         Defendants also quote the Eighth Circuit’s decision in Hoffman v. Applicators Sales and Serv.,
                                  24   Inc., 439 F.3d 9, 15 (1st Cir. 2006) for the proposition that “documents do not automatically
                                       become part of the record because they are products of discovery.” This is a blatant miscite of the
                                  25   holding in that case. The quote occurs in a passage discussing the plaintiff’s submission of several
                                       Bates-numbered pages from the defendants’ discovery disclosures for the first time on appeal. Id.
                                  26   The plaintiff argued that the documents should nevertheless be considered for the first time on
                                       appeal because they reflected data disclosed by defendants during discovery. Id. The Eighth
                                  27   Circuit rejected that argument, stating that the plaintiff “overlook[ed] the crucial point that
                                       documents do not automatically become a part of the record [on appeal] simply because they are
                                  28   the products of discovery.” Id. The quote, or the passage in which it occurs, clearly does not
                                       address the point Defendants attempt to make.
                                                                                          3
                                   1   and available to the public, Williams’s juvenile record may be used in other cases.

                                   2          Plaintiffs’ argument contravenes California law. California Welfare & Institutions Code

                                   3   Section 827(a)(4) provides that “[a] juvenile case file, any portion thereof, and information

                                   4   relating to the content of the juvenile case file, may not be disseminated by the receiving agencies

                                   5   to any persons or agencies, other than those persons or agencies authorized to receive documents

                                   6   pursuant to this section.” Cal. Welf. & Inst. Code § 827(a)(4). Additionally, “a juvenile case file,

                                   7   any portion thereof, and information relating to the content of the juvenile case file, may not be

                                   8   made as an attachment to any other documents without the prior approval of the presiding judge of

                                   9   the juvenile court, unless it is used in connection with and in the course of a criminal investigation

                                  10   or a proceeding brought to declare a person a dependent child or ward of the juvenile court.” Id.

                                  11   Plaintiffs did not obtain prior approval of the presiding judge of the juvenile court. The fact that

                                  12   Defendants directed Plaintiffs to Williams’s trial and appellate record for copies of his criminal
Northern District of California
 United States District Court




                                  13   history does not overcome the specific statutory requirement that Plaintiffs obtain a prior court

                                  14   order to use his juvenile records for a use not specified in the protective order. Plaintiffs cite to no

                                  15   case, nor could this court locate any, in which a court found that a court order authorizing the

                                  16   attachment of the juvenile records in an unrelated case was not necessary. Defendants’ objection

                                  17   to Exhibit 17 is sustained.

                                  18          In sum, the court overrules Defendants’ objections as to Exhibits 1, 3-9, 11, 13-31, and 33-

                                  19   35. The court sustains the objection to Exhibit 17. Plaintiffs’ administrative motion for leave to

                                  20   file the supplemental declaration is denied as moot.

                                  21   II.    REQUEST FOR JUDICIAL NOTICE
                                  22          The parties each submitted a request for judicial notice (“RJN”). Defendants’ unopposed

                                  23   request asks that the court take judicial notice of Exhibit 6(A) through (F). [Docket No. 62-6

                                  24   (Defs.’ RJN).] Plaintiffs’ opposed request asks that the court take judicial notice of Exhibits 1 and

                                  25   2. [Docket No. 73-2 (Plt.’s RJN).]

                                  26          Federal Rule of Evidence 201 permits a court to take judicial notice of facts not subject to

                                  27   reasonable dispute and “can be accurately and readily determined from sources whose accuracy

                                  28   cannot reasonably be questioned.” Fed. R. Evid. 201(b). “[A] court may take judicial notice of
                                                                                          4
                                   1   ‘matters of public record.’” Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (citing

                                   2   Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986), abrogated on other grounds by

                                   3   Astoria Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104, 111 S.Ct. 2166, 115 L.Ed.2d 96

                                   4   (1991)).

                                   5          The court grants Defendants’ unopposed request for judicial notice of Exhibit 6(A), which

                                   6   is Plaintiffs’ original complaint filed in San Francisco Superior Court, Hodges et al. v. The Hertz

                                   7   Corp. et al., No. CGC 17-55304 (San Francisco Super. Ct).

                                   8              The court grants Defendants’ unopposed request as to Exhibits 6(B) through 6(F) because

                                   9   they are documents filed in Rodney Williams’s state criminal proceedings including the state

                                  10   proceeding arising out of the incident underlying this action (Lewis’s death), and are relevant to

                                  11   the issues raised in Defendants’ motion. See U.S. ex rel Robinson Rancheria Citizens Council v.

                                  12   Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (Courts “may take notice of proceedings in other
Northern District of California
 United States District Court




                                  13   courts, both within and without the federal judicial system, if those proceedings have a direct

                                  14   relation to matters at issue.”) (internal quotation marks and citations omitted). Exhibits 6(B)

                                  15   through 6(E) are the Clerk’s Certificate for Discharge and Minutes filed in Rodney Williams’ prior

                                  16   state criminal proceedings. Exhibit 6(F) is a compilation of excerpts from the trial testimony of

                                  17   Rodney Williams and Kenya Bishop in the state criminal proceeding arising out of Lewis’s death,

                                  18   The People of the State of California v. Rodney Williams, No. SF 399267A (San Mateo Super. Ct).

                                  19   Judicial notice of Exhibit 6(F) is limited to the existence of the documents and the existence of the

                                  20   facts contained therein, and not the truth of the matters stated in them. Lee, 250 F.3d at 690.

                                  21          The court grants Plaintiffs’ request for judicial notice of Exhibit 1 because it is a matter of

                                  22   public record. Exhibit 1 is Sections 2A.170 and 2A.173 of the San Francisco Administrative

                                  23   Code. Chew v. City & Cty. of San Francisco, No. 13-CV-05286-MEJ, 2016 WL 631924, at *1

                                  24   (N.D. Cal. Feb. 17, 2016), aff’d, 714 F. App’x 687 (9th Cir. 2017) (taking judicial notice of

                                  25   “official municipal enactments, ordinances, and statutes” including portions of San Francisco

                                  26   Administrative Code).

                                  27          The court grants Plaintiffs’ request as to Exhibit 2, but only as to the existence of the

                                  28   documents, the date of the documents, and the existence of the contents contained therein, but not
                                                                                         5
                                   1   for the truth of the matters asserted in the contents. Exhibit 2 consists of portions of the

                                   2   Resolution, Budget and Legislative Analyst Report/Agency Cover Letter and/or Report of the San

                                   3   Francisco Board of Supervisors regarding the approval of leases for Defendants at San Francisco

                                   4   International Airport. See Cal. Sportfishing Prot. All. v. Shiloh Grp., LLC, 268 F. Supp. 3d 1029,

                                   5   1038 (N.D. Cal. 2017) (Courts may take judicial notice of records and reports of administrative

                                   6   bodies, but only as to the “existence of the documents themselves including the findings therein . .

                                   7   . and not the contents of the documents for the truth of the matters asserted”); see also Catholic

                                   8   League for Religious & Civil Rights v. City and Cty. of San Francisco, 464 F. Supp. 2d 938, 941

                                   9   (N.D. Cal. 2006) (taking judicial notice of San Francisco Board of Supervisors Resolutions).

                                  10          Defendants object to Plaintiffs’ request for judicial notice of Exhibit 2 on grounds of

                                  11   hearsay, authenticity, and lack of personal knowledge. Since the court takes judicial notice only as

                                  12   to the existence of the contents of Exhibit 2, and not the truth of the matters contained therein,
Northern District of California
 United States District Court




                                  13   Defendants’ hearsay and lack of personal knowledge objections are overruled as moot.

                                  14   Defendants’ authenticity objection is overruled because Defendants do not explain why the

                                  15   accuracy of Exhibit 2 cannot readily be determined by resort to the San Francisco Board of

                                  16   Supervisors’ records, which are public. See Yamauchi v. Cotterman, 84 F. Supp. 3d 993, 1009

                                  17   (N.D. Cal. 2015) (overruling authenticity objection because the document in question was “filed

                                  18   as part of the public record” and could also be “verified as authentic in the [c]ourt’s own docket

                                  19   records” among other reasons).

                                  20   III.   BACKGROUND
                                  21          This wrongful death action arises out of a July 7, 2015 incident involving RCT employees

                                  22   Neil Lewis and Rodney Williams that occurred near a Hertz rental car facility at San Francisco

                                  23   International Airport (“SFO”) and resulted in Lewis’s death. RCT is in the business of providing

                                  24   “hikers” to rental car companies such as Hertz. Hikers transport rental cars to and from rental car

                                  25   facilities and the airport. Williams and Lewis were RCT hikers who transported Hertz rental

                                  26   vehicles between Hertz’s rental facility and SFO. On the day of the incident, Williams and Lewis

                                  27   each drove Hertz vehicles to an area near the Hertz rental car facility at SFO and engaged in a

                                  28   physical altercation. During the fight, Williams fatally stabbed Lewis. Williams subsequently
                                                                                          6
                                   1   was convicted of second degree murder for Lewis’s death. Plaintiffs seek to hold Defendants

                                   2   liable for Lewis’s death. They assert various theories of negligence, including Defendants’ failure

                                   3   to require RCT to adhere to reasonable hiring practices such as conducting pre-employment

                                   4   criminal background checks, and failure to adequately supervise and control RCT.

                                   5          A.      Facts

                                   6                  1.      Hertz’s Corporate Structure
                                   7          Hertz, DTG, Dollar Thrifty and Firefly are rental car companies that own and operate their

                                   8   own rental car brands.3 In 2012, Hertz acquired DTG and Dollar Thrifty; as a result, Hertz owns

                                   9   the Dollar and Thrifty rental car brands.4 Hertz owns and operates the Hertz, Dollar, and Thrifty

                                  10   brands under one corporate structure, allegedly in addition to the Firefly brand.5 Thus, contractors

                                  11   who perform work for one brand can bill the work to another brand because it makes no functional

                                  12   difference.
Northern District of California
 United States District Court




                                  13                  2.      Hertz’s Operations at SFO
                                  14          Hertz operates the Hertz, Dollar, and Thrifty on-site rental car facilities at SFO pursuant to

                                  15   lease agreements with the City and County of San Francisco. See Lease Agreement for Rental Car

                                  16   Operations by and between The Hertz Corporation, as tenant, and City and County of San

                                  17   Francisco Acting By and Through Its Airport Commission, as landlord (Ex. 1) to Brent Decl.

                                  18   (“Hertz SFO Lease Agreement”), § 3.1 (“Tenant shall use the Premises for the operation of a

                                  19   rental car business pursuant to the Lease and for no other purpose (“Permitted Use”).”) (bold in

                                  20

                                  21
                                       3
                                         Defendants’ reply brief contains a conclusory paragraph titled, “No Liability for Firefly, DTG
                                       Operations, Inc., Dollar Thrifty Automotive Group.” Defendants argue that Firefly, DTG, and
                                  22   Dollar Thrifty should be dismissed because Plaintiffs fail to explain how these entities are
                                       connected to the incident underlying this action. Reply at 15:11-17. The court declines to dismiss
                                  23   these Defendants at this time. Defendants did not clearly move for summary judgment on this
                                       basis and may not raise arguments for the first time on reply.
                                  24   4
                                         Although the parties did not clearly explain the relationship between DTG and Dollar Thrifty,
                                  25   and seem to interchangeably refer to them as “Dollar Thrifty,” it appears that DTG and Dollar
                                       Thrifty are separate but related companies, and both companies operate the Dollar and Thrifty
                                  26   rental car brands. Firefly is a Hertz subsidiary that owns and operates the Firefly rental car brand.

                                  27
                                       5
                                        Plaintiffs cite to deposition testimony in which Harvey purportedly explains that Firefly’s
                                       corporate status is the same as DTG and Dollar Thrifty, but they do not provide those pages of
                                  28   Harvey’s deposition in the excerpts filed as Exhibit 2.

                                                                                         7
                                   1   original); Lease Agreement for Rental Car Operations by and between DTG Operations, Inc. and

                                   2   City and County of San Francisco Acting By and Through Its Airport Commission (Ex. 3) to

                                   3   Brent Decl. (“DTG SFO Lease Agreement”), § 3.1 (same).6 Hertz operates the Firefly rental car

                                   4   facility, which is off-airport, pursuant to a business permit with the City and County of San

                                   5   Francisco. Off-Airport Rental Car Business Permit by and between Firefly Rent A Car, LLC dba

                                   6   Firefly as Permittee and City and County of San Francisco Acting By and Through Its Airport

                                   7   Commission (Ex. 5) to Brent Decl. (“Firefly SFO Business Permit”), Summary at p.i (listing

                                   8   Hertz’s address as Firefly’s address), § 4.1 (“Permittee shall be entitled to conduct off-airport

                                   9   rental car services on the terms and conditions of this Permit . . . . “) (under seal).

                                  10             Pursuant to the SFO Lease Agreements, Hertz and DTG agreed that their use, including

                                  11   their “Tenant’s Entity’s” use and operation of the leased rental car facilities would comply “at all

                                  12   times with all Laws,” which include various federal, state and municipal safety-related laws
Northern District of California
 United States District Court




                                  13   including SFO’s Rules and Regulations referred as the Airport Rules. Hertz SFO Lease

                                  14   Agreement, § 3.14; DTG SFO Lease Agreement, § 3.14.7 The SFO Lease Agreements define a

                                  15   “Tenant Entity” as a “principal, affiliate, contractor, employee, agent, licensee, or invitee.” Hertz

                                  16   SFO Lease Agreement, § 2.1; DTG SFO Lease Agreement, § 2.1. Contractors such as RCT are

                                  17   tenant entities for the purposes of the SFO Lease Agreements and are therefore required to comply

                                  18   with all applicable laws.

                                  19                     3.      Hertz’s Contracts with Hiker Companies
                                  20             During the relevant time period, Hertz hired three companies to provide hikers for its SFO

                                  21   rental car facility: RCT, FleetLogix (July 1, 2014 - April 2016), and EDS Facility Services, Ltd.

                                  22   (“EDS”) (November 9, 2016 to the present). FleetLogix and EDS signed a Master Service

                                  23   Agreement (“MSA”) with Hertz, but RCT did not. See FleetLogix MSA (Ex. 11) to Brent Decl.

                                  24   (under seal); EDS MSA (Ex. 28) to Brent Decl. (under seal).

                                  25             Pursuant to the MSAs, FleetLogix and EDS, who are “Suppliers,” agreed to provide

                                  26
                                  27   6
                                           These collectively are referred to as the “SFO Lease Agreements.”
                                  28   7
                                           Since Firefly’s business permit is for off-airport services, it does not contain similar provisions.
                                                                                            8
                                   1   “Transporters/Service Agent services to the Hertz location” at SFO, and to “provide the Services

                                   2   using Supplier Employees who met “each of the Hertz requirements as set forth herein or as may

                                   3   be requested from time to time.” FleetLogix MSA, Ex. A, ¶ 8 at HERTZ 00709; EDS MSA, Ex.

                                   4   A, ¶ 8 at HERTZ 00757. Such Hertz requirements included “perform[ing] the Services in a safe

                                   5   and sufficient manner; agree[ing] to comply with each of Hertz’ policies, rules and regulations

                                   6   regarding conduct, appearance, and behavior while performing the Services or on Hertz premises

                                   7   or facilities,” and “passing a pre-employment criminal record check.” Id. FleetLogix and EDS

                                   8   also each “warrant[ed] and covenant[ed] that it [had] in place appropriate procedures for

                                   9   conducting background checks” and “other reasonable screening of Supplier Employees who

                                  10   [were] to perform the Services.” FleetLogix MSA, § 4.12; EDS MSA, § 4.12.

                                  11                  4.     Hertz’s Relationship with RCT
                                  12          Hertz’s relationship with RCT began as a continuation of RCT’s preexisting relationship
Northern District of California
 United States District Court




                                  13   with DTG. Prior to Hertz’s acquisition of DTG and Dollar Thrifty, RCT provided hikers to DTG

                                  14   at its San Diego and SFO rental car facilities. Following the acquisition, DTG’s supervisors

                                  15   communicated to Hertz’s corporate management that RCT had a good reputation and history with

                                  16   DTG. Harvey, Hertz’s Vice President, had a conversation with DTG’s supervisors regarding

                                  17   RCT’s performance to determine whether Hertz should continue DTG’s relationship with RCT.

                                  18   DTG’s supervisors told Harvey that RCT performed just fine. Based on these assurances, Hertz

                                  19   continued DTG’s relationship with RCT and did not enter into a new agreement with RCT.

                                  20   Although it is not clear whether anyone reviewed RCT’s contract with DTG on Hertz’ behalf,

                                  21   Harvey testified that he personally did not review the contract because RCT was already a vendor

                                  22   for DTG, which was a reputable company. It is not clear whether Hertz inquired into whether

                                  23   DTG imposed requirements on vendors similar to those imposed by Hertz, including a pre-

                                  24   employment criminal background check. However, Harvey testified that he assumed that DTG

                                  25   had similar requirements including a pre-employment criminal background check, and did not

                                  26   further investigate because he did not feel it was necessary given that DTG was a reputable

                                  27   company.

                                  28           The parties dispute whether and to what degree Hertz was involved in RCT’s operations,
                                                                                        9
                                   1   namely hiring, firing, and how RCT employees performed their job for Hertz. The court

                                   2   summarizes the relevant evidence in the discussion of the parties’ arguments further below.

                                   3                  5.      Williams’s Employment at RCT
                                   4           On September 22, 2014, Williams applied for a position as a car washer for RCT.

                                   5   Williams Application for Employment (Ex. 23) to Brent Decl. On the application, Williams

                                   6   checked the box stating that he had prior felony convictions, and noted that he “would explain

                                   7   later.” Id. At the time Williams applied to RCT, he had two prior felony convictions, one for

                                   8   commercial burglary, and the other for possessing a concealed and unregistered firearm. Exs. 18

                                   9   and 19 to Brent Decl. (Williams adult criminal record). He also had been arrested for murder and

                                  10   domestic violence on two separate occasions, but was not charged. Exs. 21 and 22 to Brent Decl.

                                  11   On September 27, 2014, a few days after applying to RCT, Williams was arrested on a domestic

                                  12   violence charge. Ex. 22 to Brent Decl.
Northern District of California
 United States District Court




                                  13          RCT hired Williams as a car washer, but there is no evidence establishing his date of hire.

                                  14   Additionally, there is no evidence that RCT ever asked Williams about his prior felony

                                  15   convictions. Tom Coe, who is RCT's founder and manager, testified that he did not recall if

                                  16   Williams was interviewed or asked about his prior felony convictions. During his employment

                                  17   with RCT, Williams became a hiker.

                                  18                  6.      The July 7, 2015 Incident
                                  19            The July 7, 2015 incident stems from rising tensions between Lewis and Williams over

                                  20   Lewis’s contact with Williams’s girlfriend. According to the trial testimony of Lewis’s co-workers

                                  21   and friends at Williams’s murder trial, prior to July 7, Lewis complained that he had been

                                  22   receiving threats from a male co-worker (later identified as Williams), who believed that Lewis

                                  23   was texting his girlfriend. See, e.g., Trial Testimony of Melvin Boyd, K. Bishop, M. Lewis (Exs.

                                  24   33, 34 and 35) to Brent Decl. There is no evidence that Lewis told any RCT or Hertz manager

                                  25   about these threats prior to his death.

                                  26          According to Williams, on the day of the incident, Lewis confronted him about their

                                  27   dispute at the end of their work shift, and said, “Go around the corner and handle it now.”

                                  28   Williams Trial Test. (Ex. 6(f)) to Defs.’ RJN at 693:4-17, 695:2-4. Both men, driving Hertz
                                                                                       10
                                   1   vehicles, exited the Cowen street parking lot and made a right turn instead of making a left as

                                   2   hikers normally would do. They engaged in a fight, during which Lewis was fatally stabbed.

                                   3   Williams fled the scene, and was eventually arrested and convicted of Lewis’s murder.

                                   4          B.      Procedural History

                                   5          On June 5, 2017, Plaintiffs filed this case against Defendants in San Francisco Superior

                                   6   Court. [Docket No. 1-1 (Compl. to Not. of Removal).] Defendants removed the action on June

                                   7   30, 2017. Not. of Removal [Docket No. 1 (Not. of Removal).] Upon removal, Plaintiffs filed the

                                   8   operative amended complaint, which substituted DTG and Dollar Thrifty as Doe Defendants 1 and

                                   9   2. [Docket No. 29 (Amended Compl.).] On August 9, 2018, Defendants filed this motion.

                                  10   [Docket No. 61.] Plaintiffs timely opposed. [Docket Nos. 72, 73.]

                                  11   IV.    LEGAL STANDARD
                                  12          A court shall grant summary judgment “if . . . there is no genuine dispute as to any material
Northern District of California
 United States District Court




                                  13   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The burden

                                  14   of establishing the absence of a genuine issue of material fact lies with the moving party, see

                                  15   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986), and the court must view the evidence in the

                                  16   light most favorable to the non-movant. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

                                  17   (1986) (citation omitted). A genuine factual issue exists if, taking into account the burdens of

                                  18   production and proof that would be required at trial, sufficient evidence favors the non-movant

                                  19   such that a reasonable jury could return a verdict in that party’s favor. Id. at 248. The court may

                                  20   not weigh the evidence, assess the credibility of witnesses, or resolve issues of fact. See id. at 249.

                                  21          To defeat summary judgment once the moving part has met its burden, the nonmoving

                                  22   party may not simply rely on the pleadings, but must produce significant probative evidence, by

                                  23   affidavit or as otherwise provided by Federal Rule of Civil Procedure 56, supporting the claim that

                                  24   a genuine issue of material fact exists. TW Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809

                                  25   F.2d 626, 630 (9th Cir. 1987). In other words, there must exist more than “a scintilla of evidence”

                                  26   to support the non-moving party’s claims, Anderson, 477 U.S. at 252; conclusory assertions will

                                  27   not suffice. See Thornhill Publ’g Co. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979). Similarly,

                                  28   “[w]hen opposing parties tell two different stories, one of which is blatantly contradicted by the
                                                                                         11
                                   1   record, so that no reasonable jury could believe it, a court should not adopt that version of the

                                   2   facts” when ruling on the motion. Scott v. Harris, 550 U.S. 372, 380 (2007).

                                   3   V.     CLAIMS NO LONGER AT ISSUE
                                   4          In their opposition, Plaintiffs do not address Defendants’ arguments regarding punitive

                                   5   damages, and therefore concede that claim. Accordingly, the court grants summary judgment in

                                   6   favor of Defendants on the punitive damages claim.

                                   7   VI.    DISCUSSION
                                   8          Defendants move for summary judgment on all claims. First, they argue that they are not

                                   9   vicariously liable for the actions of RCT and its employee Williams as a matter of law. Next,

                                  10   Defendants argue that they are not liable for the actions of RCT and Williams on a theory of direct

                                  11   negligence because they did not owe any legal duty to Lewis. Plaintiffs contend that there are

                                  12   genuine disputes of material facts as to whether Defendants are vicariously liable for the actions
Northern District of California
 United States District Court




                                  13   and/or inactions of RCT and its employee Williams. They also argue that Defendants owed a duty

                                  14   to Lewis to use due care, and there are triable disputes regarding foreseeability and causation that

                                  15   preclude summary judgment on the direct negligence claim.

                                  16          A.      Hertz’s Vicarious Liability
                                  17          Defendants argue that they have no vicarious liability for the acts of Williams, who was an

                                  18   RCT employee. Their arguments build from the premise that a hirer (Hertz) of an independent

                                  19   contractor (RCT) is not generally liable for the actions of the independent contractor under

                                  20   California law. Defendants concede that there are a number of exceptions to the “no hirer

                                  21   liability” rule, but assert that Plaintiffs cannot demonstrate that they meet any of the six exceptions

                                  22   that they anticipate Plaintiffs will raise. For their part, Plaintiffs concede that RCT is an

                                  23   independent contractor and that Defendants generally are not liable for the actions of independent

                                  24   contractors such as RCT. Instead, they argue that there are genuine disputes of material fact as to

                                  25   three exceptions to the no-hirer liability rule: the exception outlined in Hooker v. Department of

                                  26   Transportation, 27 Cal. 4th 198 (2002) (“Hooker exception”); a non-delegable duty based on the

                                  27   fact that Defendants’ rental car business is operated pursuant to a public franchise (“public

                                  28   franchise exception”); and a non-delegable duty created by the SFO Lease Agreements
                                                                                         12
                                   1   (“contractual relationship exception”).

                                   2                  1.      The Hooker Exception
                                   3          The common law provides that a “‘person who hire[s] an independent contractor generally

                                   4   [is] not liable to third parties for injuries caused by the contractor’s negligence in performing the

                                   5   work.’” SeaBright Ins. Co. v. US Airways, Inc., 52 Cal. 4th 590, 598(2011) (quoting Privette v.

                                   6   Superior Court, 5 Cal. 4th 689, 693 (1993)). “Central to this rule of nonliability [is] the

                                   7   recognition that a person who hired an independent contractor ha[s] ‘no right of control as to the

                                   8   mode of doing the work contracted for.’” Id. (quoting Privette, 5 Cal. 4th at 693). However, there

                                   9   are a number of exceptions to this rule. Id. One such exception is described in Hooker v.

                                  10   Department of Transportation, 27 Cal. 4th 198 (2002), and is commonly known as the “Hooker

                                  11   exception.”

                                  12          Hooker involved the death of a crane operator who was employed by a general contractor
Northern District of California
 United States District Court




                                  13   that had been hired by Caltrans to construct an overpass. 27 Cal. 4th at 202. The crane operator

                                  14   would retract the outriggers on the crane in order to allow Caltrans and other construction vehicles

                                  15   to pass. Id. A Caltrans representative at the jobsite observed that crane operators retracted the

                                  16   outriggers to permit other vehicles to pass, and allowed this practice to continue. Id. at 203. On

                                  17   the day of his death, the crane operator retracted the outriggers and left the crane. Id. at 202.

                                  18   When he returned, he attempted to swing the crane’s arm without reextending the outriggers,

                                  19   which caused the crane to tip over. Id. He fell to the pavement and sustained fatal injuries. Id.

                                  20   His widow sued Caltrans for negligently exercising its retained control over the jobsite. Id. at 201.

                                  21           The California Supreme Court declined to find Caltrans liable, holding that “a hirer of an

                                  22   independent contractor is not merely liable to an employee of the contractor merely because the

                                  23   hirer retained control over safety conditions at a worksite.” Id. at 202. It clarified that “the hirer is

                                  24   liable to an employee of a contractor insofar as a hirer’s exercise of retained control affirmatively

                                  25   contributed to the employee injuries.” Id. (emphasis in original). In so holding, the California

                                  26   Supreme Court found that while the plaintiff raised triable disputes as to whether Caltrans retained

                                  27   control over the safety conditions at the worksite, she failed to raise triable disputes as to whether

                                  28   Caltrans “actually exercised the retained control so as to affirmatively contribute to the death” of
                                                                                          13
                                   1   her husband. Id. It explained that affirmative contribution could be demonstrated by a hirer’s

                                   2   active participation or by its negligent omissions. Id. at 212 n.3, 215. The Hooker court defined

                                   3   “active participation” as occurring when a general contractor “‘is actively involved in, or asserts,

                                   4   control over, the manner of performance of the contracted work[;] [s]uch an assertion of control

                                   5   occurs, for example, when the principal employer directs that the contracted work be done by use

                                   6   of a certain mode or otherwise interferes with the means and method by which the work is to be

                                   7   accomplished.’” Id. at 215 (quoting Thompson v Jess, 979 P.2d 322, 327 (Utah 1999) (emphasis

                                   8   in original).

                                   9           As to affirmative contribution through negligent omission, the Hooker court explained a

                                  10   hirer’s liability as follows: “For example, if the hirer promises to undertake a particular safety

                                  11   measure, then the hirer’s negligent failure to do so should result in liability if such negligence

                                  12   leads to an employee injury.” 27 Cal. 4th at 212 n.3.
Northern District of California
 United States District Court




                                  13           Hooker itself involved the active participation theory. The California Supreme Court

                                  14   found that there was no evidence that Caltrans directed, “in the sense of ordered,” the decedent to

                                  15   retract the outriggers in order to permit vehicles to pass. Id. at 213. Instead, the evidence showed

                                  16   that Caltrans permitted its own and other construction vehicles to use the overpass while the crane

                                  17   was being operated, and due to the overpass’s narrowness, the crane operator was regularly

                                  18   required to retract the outriggers to permit the traffic to pass. Id. The court observed that simply

                                  19   “permitting traffic to use the overpass while the crane was being operated” was not sufficient to

                                  20   establish Caltrans’s “active participation” or direction of the work. Id. at 215. According to the

                                  21   Hooker court, at most, the evidence demonstrated that “Caltrans safety personnel were aware of an

                                  22   unsafe practice and failed to exercise the authority to correct it.” Id.

                                  23           In sum, under the Hooker exception, the hirer of an independent contractor is liable to an

                                  24   employee of the contractor if the “hirer retained control over the safety conditions at the worksite,”

                                  25   and its “exercise of retained control affirmatively contributed to the employee injuries.” Id. at 202

                                  26   (emphasis in original omitted). A hirer may affirmatively contribute to the injuries of an

                                  27   independent contractor’s employee by active participation in the manner of the work, or by

                                  28   negligently failing or omitting to undertake or perform a promised safety measure.
                                                                                         14
                                   1          Plaintiffs assert that Defendants are liable based on the negligent omission theory. Plt.’s

                                   2   Opp’n at 18:7-19:7. However, because Plaintiffs’ arguments implicate certain theories discussed

                                   3   in cases addressing the active participation theory, the court briefly discusses those cases, along

                                   4   with cases addressing the negligent omission theory.8

                                   5          California courts routinely have found that the hirer of an independent contractor actively

                                   6   directs a contractor or the employee of the contractor where the hirer supplies the contractor with

                                   7   defective equipment, or controls a material aspect of the worksite. See, e.g., McKown v. Wal-Mart

                                   8   Stores, Inc., 27 Cal. 4th 219, 225 (2002) (holding that “when a hirer of an independent contractor,

                                   9   by negligently furnishing unsafe equipment to the contractor, affirmatively contributes to the

                                  10   injury of an employee of the contractor, the hirer should be liable to the employee for the

                                  11   consequences of the hirer's own negligence”); Regalado v. Callaghan, 3 Cal. App. 5th 582, 596–

                                  12   97, review denied (Dec. 21, 2016) (affirming verdict against homeowner for injuries to the
Northern District of California
 United States District Court




                                  13   employee of the contractor hired by the homeowner because the evidence showed that the

                                  14   homeowner was responsible for obtaining permits for the vault and propane line that contributed

                                  15   to the explosion that injured the employee, participated in the construction work of the pool, and

                                  16   represented that the construction passed county inspection); Ray v. Silverado Constructors, 98 Cal.

                                  17   App. 4th 1120, 1132–34 (2002) (reversing summary judgment in case involving death of

                                  18   subcontractor’s employee who was killed by construction debris blown from a bridge as he was

                                  19   clearing other debris from the roadway; finding triable disputes existed as to whether the general

                                  20   contractor exercised “retained control” over safety where the general contractor contractually

                                  21   reserved exclusive control over closing the roadway and prevented subcontractor from closing it

                                  22   without written consent).

                                  23          However, where a contractor “passively permit[s] an unsafe condition to occur,” California

                                  24   courts have concluded that such inaction does not constitute affirmative contribution without

                                  25   more. Tverberg v. Fillner Constr., 202 Cal. App. 4th 1439, 1446 (2012), review denied (Apr. 11,

                                  26
                                  27   8
                                        The parties provided little assistance to the court, as their briefing was particularly cursory on the
                                  28   Hooker exception. There are key active participation and negligent omissions case that they
                                       should have discussed in their papers, beyond the two cases (one per side) that they cited.
                                                                                         15
                                   1   2012); see also Hooker, 27 Cal. 4th at 215 (explaining that simply “permitting traffic to use the

                                   2   overpass while the crane was being operated” was not sufficient to show “active participation” or

                                   3   direction of decedent’s work); Brannan v. Lathrop Constr. Assocs., Inc., 206 Cal. App. 4th 1170,

                                   4   1178 (2012) (finding that general contractor’s act of scheduling, permitting the scaffold in

                                   5   question to remain on the jobsite, and permitting masonry work to continue despite the rain did not

                                   6   constitute affirmative contribution). Accordingly, “the failure to institute specific safety measures

                                   7   is not actionable unless there is some evidence that the hirer or the contractor had agreed to

                                   8   implement these measures.” Tverberg, 202 Cal. App. 4th at 1446; see also Kinney v. CSB Const.,

                                   9   Inc., 86 Cal. App. 4th 840, 39 (2001), as modified on denial of reh’g (Feb. 26, 2001) (holding that

                                  10   “a general contractor owes no duty of care to an employee of a subcontractor to prevent or correct

                                  11   unsafe procedures or practices to which the contractor did not contribute by direction, induced

                                  12   reliance, or other affirmative conduct”); Michael v. Denbeste Transportation, Inc., 137 Cal. App.
Northern District of California
 United States District Court




                                  13   4th 1082, 1096–97 (2006) (the subcontractor’s employee failed to raise a triable dispute regarding

                                  14   affirmative contribution where the general contractor’s agreement with property owner that it was

                                  15   “responsible for site safety” did not constitute a “promise[] to [the subcontractor] undertake a

                                  16   specific safety measure”).

                                  17           As to the negligent omission theory, there is a dearth of case law addressing when a hirer

                                  18   may be liable for negligently failing to undertake or perform a promised safety measure. The few

                                  19   existing cases demonstrate that a hirer’s promise to undertake a particular safety measure may be

                                  20   explicit or implicit.

                                  21           For example, in Tverberg, the employee of a subcontractor sued the general contractor for

                                  22   injuries he sustained when he fell into a hole made for a bollard (concrete post). 202 Cal. App. 4th

                                  23   at 1443. Prior to the employee’s arrival at the job site, another subcontractor had dug deep holes

                                  24   for the bollards, which were next to the employee’s work area. Id. On two occasions, the

                                  25   employee asked the general contractor’s lead person to cover the holes, to which the contractor’s

                                  26   lead replied that he did not have the necessary equipment to do so. Id. As the employee walked

                                  27   from his truck toward his work area, he fell into an open bollard hole and was injured. Id. The

                                  28   trial court granted summary judgment in favor of the general contractor. The California Court of
                                                                                        16
                                   1   Appeal reversed, finding a triable dispute as to whether the general contractor retained control

                                   2   over the worksite in such a way that it affirmatively contributed to the employee’s injuries. Id. at

                                   3   1447-49. Specifically, the court found that there were triable disputes as to whether the

                                   4   contractor’s active participation or negligent omissions contributed to the employee’s injuries.

                                   5          Regarding the contractor’s negligent omissions, the court explained that certain testimony

                                   6   “allow[ed] the inference that [the contractor] affirmatively assumed the responsibility for the

                                   7   safety of the workers near the bollard holes, and discharged that responsibility in a negligent

                                   8   manner, resulting in injury.” Id. at 1148. The contractor’s lead person testified that there was no

                                   9   need to cover the open bollard holes and that the stakes and safety ribbons were sufficient

                                  10   protection for the workers. The court found that evidence that the contractor did not cover the

                                  11   holes in response to the employee’s request because the necessary equipment was not available

                                  12   could demonstrate affirmative contribution by negligent omission. Id. The court reasoned that
Northern District of California
 United States District Court




                                  13   this evidence raised the inference that the “[contractor] intended to cover the bollard holes when

                                  14   the needed equipment became available,” and could amount to an implicit agreement to cover the

                                  15   bollard holes as a safety measure. Id.; see also Khosh v. Staples Construction Co., Inc., 4 Cal.

                                  16   App. 4th 712, 718 (2016) (explaining that the hirer in Tverberg was liable “when it did not cover

                                  17   holes at a construction site after it impliedly agreed to do so in response to the plaintiff’s

                                  18   employer’s request”). The Tverberg court held that under these circumstances, the contractor’s

                                  19   failure to cover the holes could be construed as a negligent omission. 202 Cal. App. 4th at 1448.

                                  20          In Browne v. Turner Construction Co., 127 Cal. App. 4th 1334 (2005), cited by Plaintiffs,

                                  21   the employee of a subcontractor was injured in a fall from a ladder while working on a project. He

                                  22   sued the property owner and the general contractor for acting negligently in removing two means

                                  23   by which the fall could have been prevented. Id. The trial court granted summary judgment to the

                                  24   defendants on the ground that their conduct did not affirmatively contribute to the plaintiff’s

                                  25   injuries under the Hooker exception. The California Court of Appeal reversed, holding that “the

                                  26   furnishing and abrupt withdrawal of safety equipment” could constitute “negligent performance of

                                  27   a voluntary undertaking, affirmatively contributing” to the employee’s injuries and thereby

                                  28   subjecting defendants to liability. Id. at 1337. The Court of Appeal explained that “[w]hether
                                                                                          17
                                   1   defendants furnished these systems gratuitously or out of obligation, once they did so they

                                   2   assumed a duty not to increase the risk of harm to plaintiff either by acting negligently or by

                                   3   inducing reliance which increased the harm.” Id. at 1348.

                                   4                            a.    Retained Control
                                   5          In sum, under the Hooker exception, Hertz may be liable to Lewis, the deceased employee

                                   6   of RCT, if Hertz retained control over RCT in a manner that affirmatively contributed to Lewis's

                                   7   death, either through Hertz's active participation or negligent omission. Defendants first contend

                                   8   that there is no evidence that Hertz retained control over any material aspects of RCT’s operations,

                                   9   including the hiring, firing, training, and scheduling of RCT employees. Plaintiffs disagree,

                                  10   arguing that the record is replete with evidence showing that Hertz exercised control in almost

                                  11   every facet of RCT’s operations. Having reviewed the record, the court finds that there are triable

                                  12   disputes as to whether Hertz retained control over RCT’s performance of its work, including
Northern District of California
 United States District Court




                                  13   safety-related issues.

                                  14          For example, there are triable disputes as to whether Hertz could direct RCT to fire an

                                  15   RCT employee.9 Defendants proffer evidence from RCT’s founder and manager (Coe), and

                                  16   Hertz’s Rule 30(b)(6) deponent (Valentine) to support the position that only RCT could fire its

                                  17   own employees. However, Defendants' own evidence allows for an inference that Hertz retained

                                  18   control over material aspects of RCT's operations. For example, according to Valentine, “Hertz’s

                                  19   managers [did not] have the authority to discipline contractors,” but could require that contractor’s

                                  20   employees be removed from Hertz’s premises, even permanently if necessary. Valentine Depo.

                                  21   (Ex. 10) to Brent Decl. at 94:11-95:10. Hertz could also insist that a contractor pull a particular

                                  22   employee out of service, which did not necessarily involve termination, since the employee could

                                  23   return for work the next day. Id. at 94:7-10. In addition, Plaintiffs point to at least one instance

                                  24   where Hertz directed an RCT manager to fire an employee. According to Leslie Smith, who

                                  25   worked for RCT from 2012 to 2016 and was a leader driver and manager, Hertz instructed RCT to

                                  26   fire an RCT employee who was involved in a three-car collision with two other Hertz vehicles.

                                  27
                                       9
                                  28    Plaintiffs appear to concede that RCT controls the hiring of its own employees since they do not
                                       address this practice in their opposition.
                                                                                       18
                                   1   Such conflicts and nuances in the evidence must be evaluated by the finder of fact at trial.

                                   2           There are also triable disputes as to whether Hertz controlled the manner in which RCT

                                   3   hikers performed their work for Hertz. For example, Defendants contend that Hertz was not

                                   4   otherwise involved in the daily operations of RCT, and cite as examples the fact that Hertz was not

                                   5   involved in the scheduling of specific RCT drivers for the hours they needed, and Hertz did not

                                   6   communicate with RCT employees. However, Smith testified that she and Lewis and Williams

                                   7   did “whatever Hertz told [them] to do.” Smith Depo. (Ex. 25) to Brent Decl. at 56:17-21; Smith

                                   8   Decl. ¶ 4. Smith testified that she and other lead drivers received direction on what to do with the

                                   9   rental vehicles at SFO from Hertz or DTG dispatchers and managers, and that she would then tell

                                  10   other RCT employees including Lewis and Williams what their jobs were for the day. She also

                                  11   testified that if Hertz needed RCT employees to perform a task, it could ask for a specific

                                  12   employee by name. On occasion, a Hertz dispatcher asked an RCT employee named Ratish to take
Northern District of California
 United States District Court




                                  13   customers to the airport, because Ratish was known as a peaceful and kind person.

                                  14           There are also triable disputes as to whether Hertz required RCT hikers to perform their

                                  15   work in a safe manner. Such disputes could form the basis for a reasonable jury to infer that

                                  16   Defendants retained control over the safety conditions of the job. Hertz’s Rule 30(b)(6) deponent

                                  17   testified that Hertz expected contractors such as RCT to follow Hertz’s safety precautions

                                  18   including its lot rules, as well as rules relating to the speed limit, seat belts, parking in certain

                                  19   locations, driving in certain traffic patterns, and leaving keys at a certain place or in the car. Smith

                                  20   testified that Hertz and DTG controlled how she and other RCT employees, including Lewis and

                                  21   Williams, performed their work in many ways, including how to drive their vehicles. Smith

                                  22   testified that Hertz’s instructions to RCT employees included how fast they could drive Hertz

                                  23   vehicles, where they could drive Hertz vehicles, the routes they could take inside SFO with Hertz

                                  24   vehicles, the places where they could park Hertz vehicles, the places they could wash Hertz

                                  25   vehicles, the stalls in which they had to park Hertz vehicles, which Hertz vehicles should be

                                  26   washed, when the headlights had to be turned on in Hertz vehicles, when to set the parking brake,

                                  27   when RCT employees could listen to the radio in Hertz vehicles, what settings to leave the air

                                  28   condition/heat fan on, when RCT employees had to wear seat belts, where to smoke cigarettes
                                                                                           19
                                   1   (RCT employees were not permitted to smoke cigarettes in Hertz vehicles), and how and when to

                                   2   clean the interior of Hertz vehicles. She also testified that Hertz instructed RCT on proper attire

                                   3   for its employees driving Hertz vehicles; specifically, RCT employees could not wear shorts and

                                   4   men could not wear baggy pants or hats.

                                   5          In sum, there are triable disputes on the question of whether Defendants retained control

                                   6   over safety conditions for RCT hikers.

                                   7                          b.      Affirmative Contribution
                                   8          Defendants next argue that even if Hertz retained control over RCT safety conditions, there

                                   9   is no evidence that Hertz retained control in a manner that affirmatively contributed to Lewis’s

                                  10   death. Defendants assert that Williams’s murder of Lewis was an independent act that was

                                  11   completely unrelated to the control that Defendants exercised over RCT’s work. Plaintiffs counter

                                  12   that Defendants affirmatively contributed to Lewis’s death by failing to implement specific safety
Northern District of California
 United States District Court




                                  13   measures on RCT, including pre-employment criminal background checks, even though

                                  14   Defendants implemented such procedures on its two other hiker contractors.

                                  15          Under California law, “the failure to institute specific safety measures is not actionable

                                  16   unless there is some evidence that the hirer or the contractor had agreed to implement these

                                  17   measures.” Tverberg, 202 Cal. App. 4th at 1446; see also Kinney, 86 Cal. App. 4th at 39; Michael,

                                  18   137 Cal. App. 4th at 1096–97. Therefore, unless there is evidence from which a reasonable jury

                                  19   could infer that Defendants agreed to implement a specific safety measure, Defendants cannot be

                                  20   held liable for negligently failing to implement that safety measure.

                                  21          Plaintiffs cite to Browne to support their argument that Defendants affirmatively removed

                                  22   safeguards that were normally in place that would have prevented Lewis’s death. In Browne, the

                                  23   California Court of Appeal found that the general contractor was liable for furnishing and then

                                  24   withdrawing the safety equipment that resulted in the employee’s fall. 127 Cal. App. 4th at 1337.

                                  25   Although Plaintiffs failed to cite Tverberg, it is factually closer than Browne, since there is no

                                  26   evidence in this case that Defendants affirmatively required a safety policy or procedure with RCT

                                  27   and then withdrew it. Tverberg involved a contractor’s failure to cover open bollard holes in

                                  28   response to the injured employee’s request, because the necessary equipment was not available to
                                                                                         20
                                   1   comply with the request. The California Court of Appeal found that the contractor’s response that

                                   2   it did not have the necessary equipment to comply with the request could be construed as an

                                   3   implicit agreement that it would have undertaken the safety measure had the equipment become

                                   4   available. 202 Cal. App. 4th at 1448. Thus, Tverberg held that a reasonable jury could find that

                                   5   the contractor’s failure to cover the bollard holes in the absence of the available equipment

                                   6   constituted a negligent omission of an implicit duty or responsibility. Id.

                                   7          In this case, there is a triable dispute as to whether Hertz implicitly agreed or promised to

                                   8   undertake a specific safety measure, namely requiring all contractors including RCT to perform

                                   9   pre-employment criminal background checks on its employees. The record shows that Hertz had a

                                  10   business practice of requiring contractors such as RCT to sign an MSA. See FleetLogix MSA (Ex.

                                  11   11) to Brent Decl. (under seal); EDS MSA (Ex. 28) to Brent Decl. (under seal). Pursuant to the

                                  12   MSAs, the contractors each agreed to “provide the Services using Supplier Employees who met
Northern District of California
 United States District Court




                                  13   “each of the Hertz requirements as set forth herein or as may be requested from time to time.”

                                  14   FleetLogix MSA, Ex. A, ¶ 8 at HERTZ 00709; EDS MSA, Ex. A, ¶ 8 at HERTZ 00757. Such

                                  15   Hertz requirements include “passing a pre-employment criminal record check.” Id. The

                                  16   contractors were also required to “warrant and covenant that it [had] in place appropriate

                                  17   procedures for conducting background checks” and “other reasonable screening of Supplier

                                  18   Employees who [were] to perform the Services.” FleetLogix MSA, § 4.12; EDS MSA, § 4.12.

                                  19   The record also shows that Hertz did not investigate whether RCT required pre-employment

                                  20   criminal background checks because it assumed that it did, based on RCT’s prior relationship with

                                  21   DTG. Given that Hertz had a specific safety policy that required its contractors to sign MSAs

                                  22   which mandated that contractor employees had to pass pre-employment criminal background

                                  23   checks, a reasonable jury could infer that Hertz implicitly agreed to impose that policy on RCT.

                                  24   Similar to the contractor’s implicit promise to cover the bollard holes in Tverberg, a jury could

                                  25   infer that Hertz implicitly promised that it would enforce a pre-employment criminal background

                                  26   check requirement on RCT. Hertz’s negligent omission in failing to ensure that RCT imposed a

                                  27   criminal background check requirement permitted RCT to hire Williams, who had a significant

                                  28   criminal history. Thus, a reasonable jury could conclude that Hertz's negligent omission
                                                                                        21
                                   1   affirmatively contributed to Lewis's death.

                                   2          Defendants cite Montgomery v. United States, 772 F. Supp. 2d 1256 (S.D. Cal. 2011), but

                                   3   it is factually inapposite. The facts make clear that Montgomery is an active participation rather

                                   4   than negligent omission case. In Montgomery, a contract nurse at a naval hospital brought a

                                   5   negligence action against the United States arising out of a slip and fall accident that occurred on

                                   6   the premises. The district court granted summary judgment to the United States, finding that the

                                   7   plaintiff had failed to raise triable disputes as to whether the United States exercised any control it

                                   8   may have retained so as to affirmatively contribute to the plaintiff’s injury. Id. at 1263. The

                                   9   district court explained that the plaintiff failed to provide any evidence that the saline solution

                                  10   upon which she slipped ended up on the operating room’s floor because the United States retained

                                  11   control over the safety conditions in the hospital. Id.

                                  12          Defendants also argue that the California Supreme Court’s decision in Camargo v. Tjaarda
Northern District of California
 United States District Court




                                  13   Dairy, 25 Cal. 4th 1235 (2001) “bar[s] an employee of an independent contractor from bringing a

                                  14   negligent hiring action against the hirer of the contractor.” Camargo, 25 Cal. 4th at 1238.

                                  15   However, the instant case is not a negligent hiring action in the sense described by Camargo. In

                                  16   Camargo, the employee of an independent contractor “was killed when his tractor rolled over.”

                                  17   25 Cal. 4th at 1238. The decedent’s family sued the hirer of the contractor on the theory that the

                                  18   hirer was “negligent in hiring [the contractor] because they failed to determine whether [the

                                  19   decedent] was qualified to operate the tractor safely.” Id. (italics in original). In holding that the

                                  20   hirer was not liable, the court examined the negligent hiring exception in Restatement Second of

                                  21   Torts, section 411:
                                                       An employer is subject to liability for physical harm to third persons caused by his
                                  22                   failure to exercise reasonable care to employ a competent and careful contractor
                                  23                   (a) to do work which will involve a risk of physical harm unless it is skillfully and
                                                       carefully done, or (b) to perform any duty which the employer owes to third
                                  24                   persons.

                                  25   Restatement (Second) of Torts § 411 (1965) (emphasis added). The theory dismissed in Camargo

                                  26   was that the hirer negligently hired the contractor. Camargo, 25 Cal. 4th at 1238. The language

                                  27   of section 411 also makes clear that the negligent hiring exception to the “no hirer liability” rule is

                                  28   about the hirer’s negligence in hiring a contractor, not a particular employee of a contractor. Here,

                                                                                         22
                                   1   Plaintiffs do not argue that Hertz negligently hired its contractor, RCT. Although Defendants are

                                   2   correct that Plaintiffs could not succeed on a negligent hiring theory under Camargo, Plaintiffs

                                   3   have presented triable disputes that Hertz is liable under the retained control exception to the “no

                                   4   hirer liability” rule.

                                   5           In sum, the court finds that there are triable disputes as to whether Defendants are

                                   6   vicariously liable to Plaintiffs on the theory that Hertz negligently exercised its retained control

                                   7   through negligent omission to impose a safety rule on RCT that it imposed on its other hiker

                                   8   contractors. The court therefore denies summary judgment on this basis. As the case may proceed

                                   9   to trial due to the existence of material disputed facts regarding application of the Hooker

                                  10   exception, the court declines to rule on the two other exceptions to the “no hirer liability” rule

                                  11   proffered by Plaintiffs (i.e., non-delegable duties based on contractual relationship and public

                                  12   authority/franchise). The court expresses serious doubt that either of the two remaining
Northern District of California
 United States District Court




                                  13   exceptions apply here. If Plaintiffs intend to pursue either of these two remaining theories of

                                  14   exception to the “no hirer liability” rule, they must notify Defendants within two days (by

                                  15   October 31, 2018) so that Defendants have an opportunity to challenge the theor(ies) at the

                                  16   pretrial stage. If Plaintiffs do not timely notify Defendants of the intent to pursue the

                                  17   theor(ies), the court will assume that Plaintiffs have abandoned the theor(ies).

                                  18           B.       Hertz’s Direct Negligence
                                  19           Defendants argue that they are not liable to Lewis on a direct negligence theory because

                                  20   they owed no duty to Lewis. They also assert that even if the court concludes that a duty exists,

                                  21   Plaintiffs cannot satisfy the causation element of a negligence claim because Williams’s stabbing

                                  22   of Lewis is a superseding cause that cuts the causal link between Defendants and Lewis.

                                  23   Plaintiffs disagree, contending that Defendants owed a duty to Lewis to use due care based on

                                  24   Hertz’s own business practices, and the special relationship between Defendants and Lewis

                                  25   created by the SFO Lease Agreements. They also argue that there are triable disputes regarding

                                  26   foreseeability and causation that preclude summary judgment.

                                  27                    1.      Duty
                                  28                            a.     Legal Principles
                                                                                          23
                                   1           “[N]egligence is conduct which falls below the standard established by law for the

                                   2   protection of others.” Burns v. Neiman Marcus Grp., Inc., 173 Cal. App. 4th 479, 487–88 (2009),

                                   3   as modified (May 20, 2009). “The threshold element of a cause of action for negligence is the

                                   4   existence of a duty to use due care toward an interest of another that enjoys legal protection

                                   5   against unintentional invasion.” Id. The question of duty is one of law. Regents of Univ. of Cal.

                                   6   v. Superior Court, 4 Cal. 5th 607, 618 (2018); Vasilenko v. Grace Family Church, 3 Cal. 5th 1077,

                                   7   1083–84 (2017).

                                   8          California law establishes the general duty of each person to exercise, in his or her

                                   9   activities, reasonable care for the safety of others. Cal. Civ. Code, § 1714(a); Cabral v. Ralphs

                                  10   Grocery Co., 51 Cal. 4th 764, 768 (2011) (citing Cal. Civ. Code, § 1714(a)); T.H. v. Novartis

                                  11   Pharm. Corp., 4 Cal. 5th 145, 163 (2017) (same). “[I]n the absence of a statutory provision

                                  12   establishing an exception to the general rule of Civil Code section 1714, courts should create [a
Northern District of California
 United States District Court




                                  13   duty] only where [it is] clearly supported by public policy.” Cabral, 51 Cal. 4th at 771; see also

                                  14   Bily v. Arthur Young & Co., 3 Cal.4th 370, 397 (1992) (Courts use the “concept of duty to limit

                                  15   generally the otherwise potentially infinite liability which would follow from every negligent act .

                                  16   . . .”); Burns, 173 Cal. App. 4th at 487 (“California courts have explicitly rejected the concept of

                                  17   universal duty.”).

                                  18          To determine whether a duty exists, courts consider the following factors, known as the

                                  19   “Rowland factors”: “the foreseeability of harm to the plaintiff, the degree of certainty that the

                                  20   plaintiff suffered injury, the closeness of the connection between the defendant's conduct and the

                                  21   injury suffered, the moral blame attached to the defendant's conduct, the policy of preventing

                                  22   future harm, the extent of the burden to the defendant and consequences to the community of

                                  23   imposing a duty to exercise care with resulting liability for breach, and the availability, cost, and

                                  24   prevalence of insurance for the risk involved.” Rowland v. Christian, 69 Cal. 2d 108, 113 (1968).

                                  25   When applying the Rowland factors, the question is not whether the specific facts support an

                                  26   exception to the general duty of reasonable care, but “whether carving out an entire category of

                                  27   cases from that general duty rule is justified by clear considerations of policy.” Vasilenko, 3 Cal.

                                  28   5th at 1083 (quoting Cabral v. Ralphs Grocery Co., 51 Cal. 4th 764, 722 (2011)). Unlike the
                                                                                         24
                                   1   other elements of negligence—breach, injury, and causation—which are necessarily fact-

                                   2   dependent, the “[a]nalysis of duty occurs at a higher level of generality.” Vasilenko, 3 Cal. 5th at

                                   3   1083 (citing Cabral, 51 Cal. 4th at 774).

                                   4                          b.      Analysis
                                   5          Plaintiffs assert that Defendants owed a duty to Lewis on two bases: 1) as a third-party

                                   6   beneficiary to the SFO Lease Agreements; and 2) by failing to enforce their own standard business

                                   7   practices on RCT.

                                   8          Plaintiffs argue that the SFO Lease Agreement created a special relationship between Hertz

                                   9   and Lewis because Sections 3.09 and 3.14 intended to benefit Lewis. Under these sections, Hertz

                                  10   agreed that it and its contractors such as RCT would comply with all laws including a number of

                                  11   workplace safety laws, and that it would not conduct business that interfered with airport safety.

                                  12   Hertz SFO Lease Agreement, §§ 3.09, 3.14. Plaintiffs contend that Lewis would have clearly
Northern District of California
 United States District Court




                                  13   benefitted from Defendants’ obligation to ensure that RCT complied with all workplace safety

                                  14   laws, including complying with Hertz’s own standard business practice to require contractors to

                                  15   perform pre-employment criminal background checks as part of the hiring process.

                                  16          Plaintiffs’ arguments fail. With respect to their theory that Lewis is a third-party

                                  17   beneficiary to the SFO Lease Agreements, Plaintiffs present no evidence that the SFO Lease

                                  18   Agreements were intended to benefit the employees of contractors to the lease holder. In fact, the

                                  19   SFO Lease Agreements specifically and unambiguously state that there “are no third-party

                                  20   beneficiaries to this Lease.” See, e.g., Hertz SFO Lease Agreement, § 19.8. Given the

                                  21   agreement’s explicit disclaimer of any third-party beneficiaries, the court finds that Plaintiffs’

                                  22   interpretation of the SFO Lease Agreements is untenable and cannot be the basis for a duty under

                                  23   California law.

                                  24          Plaintiffs next argue that Defendants “created a risk of harm” to Lewis by negligently

                                  25   failing to enforce their standard business practices on RCT, specifically the requirement to conduct

                                  26   pre-employment criminal background checks as part of the hiring process. Plaintiffs point to

                                  27   evidence that Hertz had an established business practice of requiring its other hiker contractors to

                                  28   perform pre-employment criminal background checks in the hiring process, but that it negligently
                                                                                         25
                                   1   failed to enforce that requirement on RCT. Plaintiffs contend that Hertz’s decision not to require

                                   2   such background checks allowed RCT to hire Williams, which resulted in the death of Lewis. As

                                   3   discussed above, the court can only find that Defendants owed a duty of care to Lewis by applying

                                   4   the Rowland factors and determining at a generalized (rather than fact-specific) level that

                                   5   imposing such a duty is justified by clear considerations of policy. Here, Plaintiffs make no effort

                                   6   to apply the Rowland factors, and the court is not required to guess at what their arguments might

                                   7   be. Plaintiffs’ argument fails on that basis alone.

                                   8          Instead of addressing the Rowland factors, Plaintiffs rely on general language regarding

                                   9   duty in Seo v. All-Makes Overhead Doors, 97 Cal. App. 4th 1193, 1202–03 (2002) to support their

                                  10   “creation of risk” argument. Seo is factually inapposite, and in fact held that the defendant “gate

                                  11   repair company did not owe a duty to the subtenant [plaintiff] to warn the owner of the property of

                                  12   design defects unrelated to the repairs.” Id. at 1193. Plaintiffs cite no case where a court
Northern District of California
 United States District Court




                                  13   concluded that a duty existed under circumstances similar to those presented here.

                                  14          Therefore, the court finds that Plaintiffs have not established that Defendants owed a duty

                                  15   to Lewis.10 Because the court has concluded that a duty does not exist, it need not consider the

                                  16   remaining elements of negligence, foreseeability and causation.

                                  17          In sum, the court grants summary judgment in favor of Defendants as to the direct

                                  18   negligence claim.

                                  19          C.      Plaintiffs’ Objections to Defendants’ Reply
                                  20           In their reply, Defendants responded to the arguments in Plaintiffs’ opposition, and

                                  21   attached additional evidence that was not included in the moving papers. Reply [Docket No. 75.]

                                  22   Plaintiffs filed a document entitled “Objections to New Evidence” pursuant to Local Rule 7-3(d),

                                  23   and included their own rebuttal arguments and evidence. [Docket No. 79.]

                                  24           Local Rule 7-3(d) prohibits a party from filing additional memoranda, papers, or letters

                                  25   once a reply is filed without court approval unless new evidence has been submitted in the reply.

                                  26
                                       10
                                  27      Plaintiffs also argue in one conclusory sentence that Hertz is directly liable to Lewis for
                                       negligence per se because it aided and abetted RCT in violation of Airport Rule 9.2. Plt.’s Opp’n
                                  28   at 21:15-17. Since Plaintiffs’ complaint does not plead or allege a negligence per se claim, the
                                       court declines to consider this new theory.
                                                                                        26
                                   1   Civ. L.R. 7-3(d)(1). If a new evidence is submitted with the reply, the plaintiff may file an

                                   2   objection to the reply evidence, “which may not exceed 5 pages of text, stating its objections to the

                                   3   new evidence, [and] which may not include further argument on the motion.” Id.

                                   4          Plaintiffs’ submission is problematic. Although styled as an “Objection to New

                                   5   Evidence,” Plaintiffs’ filing amounts to an unauthorized sur-opposition in disguise. It contains no

                                   6   objections to the new evidence. Indeed, Plaintiffs’ concluding paragraph asks the court to deny

                                   7   Defendants’ motion, as opposed to sustaining its objections to the new evidence. Plt.’s Objects. at

                                   8   4:9-11. Since Plaintiffs did not obtain prior leave to court to file a sur-opposition, it would be

                                   9   within the court’s discretion to disregard it. Civ. L.R. 7-3(d); see, e.g., Heineke v. Santa Clara

                                  10   Univ., No. 17-CV-05285-LHK, 2018 WL 3368455, at *1 (N.D. Cal. July 10, 2018) (granting

                                  11   motion to strike unauthorized sur-opposition).

                                  12          To the extent that Plaintiffs’ objections can be construed as a request to strike evidence
Northern District of California
 United States District Court




                                  13   presented in a reply brief, the court has the discretion to consider new evidence presented on reply,

                                  14   particularly if the new evidence appears to be a reasonable response to the opposition. See Edgen

                                  15   Murray Corp. v. Vortex Marine Constr., Inc., No. 18-CV-01444-EDL, 2018 WL 4203801, at *3

                                  16   (N.D. Cal. June 27, 2018) (declining to strike reply declaration because the new evidence in the

                                  17   declaration was “filed to respond to Plaintiff’s opposition and is consistent with the evidence and

                                  18   arguments presented in the original motion”). The court exercises its discretion and considers

                                  19   Defendants’ new evidence because it responds to Plaintiffs’ opposition and is consistent with the

                                  20   argument and evidence presented in the moving papers. In the interest of having a complete

                                  21   record, the court also considers Plaintiffs’ responses to the new evidence.

                                  22   VII.   CONCLUSION
                                  23          In conclusion, the court grants in part and denies in part Defendants’ motion.

                                  24
                                                                                                                 S DISTRICT
                                                                                                              ATE           C
                                  25          IT IS SO ORDERED.                                              T
                                                                                                                               O
                                                                                                         S




                                                                                                                                U
                                                                                                        ED




                                                                                                                                 RT




                                                                                                                            ERED
                                                                                                                    O ORD
                                                                                                    UNIT




                                  26   Dated: October 29, 2018                                               IT IS S
                                                                                                                                    R NIA




                                  27                                                     ______________________________________
                                                                                                                        M. Ryu
                                                                                                    NO




                                                                                                        Donna ge D o
                                                                                                                   M.nnaRyu
                                                                                                                                   FO




                                                                                                         Ju d
                                                                                                     RT




                                  28
                                                                                                                                   LI




                                                                                               United EStates Magistrate Judge
                                                                                                        H




                                                                                                                               A




                                                                                                        RN                    C
                                                                                         27                                 F
                                                                                                             D IS T IC T O
                                                                                                                     R
